On Rehearing.
DAWKINS, J.
After a further consideration of these cases and the law applicable thereto, we are of the opinion that the defendant board is not bound to keep in its employ men for whom, under the fair and reasonable requirements of its business, it has no need, even though they be under civil service. But, in dispensing with their services in the instant cases, the specific requirement of the law that preference shall be given the older employees, and those most recently employed discharged first, was entirely ignored; and, until that course has been pursued, and the status of plaintiffs properly determined as being among those subject to discharge, they cannot be disturbed.
For the reasons assigned, our former decree is reinstated and made the final judgment of this court.